Citation Nr: 1702143	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO. 12-01 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for abnormal left hallux and second toenail and chronic pain and tenderness distal left hallux.

2. Entitlement to an initial compensable rating prior to July 12, 2014, and in excess of 20 percent thereafter for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to March 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

During the course of the appeal, the RO granted an increased rating of 20 percent for the Veteran's bilateral hearing loss disability, effective July 12, 2014. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id. The issue has been re-characterized on the title page to reflect the assigned staged rating.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, there is no evidence that the Veteran is unable to obtain or maintain substantially gainful employment due to his disabilities. As such, TDIU has not been raised by the record.

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice, 22 Vet. App. 447. In light of this principle, entitlement to special monthly compensation (SMC) has been found to be an inferable issue anytime a veteran is requesting increased benefits. Akles v. Derwinski, 1 Vet. App. 118 (1991). 

However, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more, even when considering TDIU and temporary total ratings. 38 U.S.C.A. § 1114(s); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. §§ 3.350(i), 4.29, 4.30.
There is no lay or medical evidence the Veteran is housebound in fact, requires aid and attendance, or that his disabilities result in loss of use of a limb, blindness or deafness. 38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). As such, the Board will not infer the issue of entitlement to SMC.

The Board remanded the issues on appeal for additional development in May 2014. The records and examinations having been obtained, the directives have been substantially complied with and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in July 2012. A transcript of the hearing is of record.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. For the entire period on appeal, the Veteran's left hallux disability has been manifested by pain, tenderness, aching, throbbing, slight interference with weight bearing, slight interference with walking and standing, and malformed or infected toenails; resulting in moderate overall impairment.

2. Prior to July 12, 2014, the Veteran's hearing impairment was no worse than Level I in the left ear and Level I in the right ear.

3. From July 12, 2014 forward, the Veteran's hearing impairment has been no worse than Level V in the left ear and Level V in the right ear.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for a left hallux disability have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2016).

2. The criteria for an initial compensable rating prior to July 12, 2014 for a bilateral hearing loss disability have not been met or approximated. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100, 4.86 (2016).

3. The criteria for an initial rating in excess of 20 percent from July 12, 2014 forward for a bilateral hearing loss disability have not been met or approximated. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100, 4.86 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).




A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the appeal arises from the Veteran's disagreement with the initial evaluations following the grants of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.


B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA podiatric examinations in July 2011 and July 2014. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, and conducted thorough medical examinations of the Veteran. Concerning the July 2011 and July 2014 audiological examinations, the examinations were adequate because the examiners were state licensed audiologists, a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test were provided, and the opinions noted the effect of the hearing loss disability on daily functioning. Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); 38 C.F.R. § 4.85.

Based on the foregoing, the Board finds the examination reports of record to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim for increased ratings for a bilateral hearing loss disability and a left hallux disability. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Schedular Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

A. Left Hallux Disability

The Veteran's left hallux disability is rated under Diagnostic Code 5284, governing other foot injuries. 38 C.F.R. § 4.71a, Diagnostic Code 5284. Under Diagnostic Code 5284, a 10 percent rating is warranted for a moderate food injury. Id. A 20 percent rating is warranted for a moderately severe foot injury. Id. Finally, a 30 percent rating is warranted for a severe foot injury. Id. For foot injuries characterized by actual loss of use of the foot, a 40 percent rating is warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5284, Note.

The terms "moderate," "moderately severe," and "severe" are not defined in the rating schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to arrive at a just and equitable decision. Additionally, the use of such terminology by VA examiners and others, although an element to be considered, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

The Veteran has generally asserted that his left hallux disability is worse than currently rated. During his July 2012 hearing, the Veteran testified that his left hallux disability was manifested by cold sensitivity, aching and throbbing. See July 2012 Hearing Transcript at 8-10. He also endorsed pain on walking or when wearing tight shoes, as well as a little trouble with weight bearing due to pain. Id. at 10-11. The Veteran is competent to report such lay observable symptomatology, and as there is no evidence that the statements are not credible they are entitled to probative weight concerning the severity of the Veteran's left hallux disability. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran was provided with VA foot examinations in July 2011 and July 2014. The July 2011 VA examiner noted that the Veteran endorsed pain when walking and tenderness that was aggravated by standing or tight shoes. Flare-ups of the disability were denied. The examiner noted tenderness and weakness, as well as malformed toenails, and provided a diagnosis of chronic pain and tenderness in the left hallux. Contemporaneous x-ray reports were noted to reflect no abnormalities.

The July 2014 examiner noted that the Veteran reported pain with palpation, as well as limitations on walking due to pain. On examination, there was no evidence of metatarsalgia, hallux valgus, hallux rigidus, claw foot or nonunion or malunion of the tarsal or metatarsal bones. Pain on movement, non-weight bearing, and walking was noted. No associated scars were present, and the examiner noted that the condition did not result in loss of use of the Veteran's foot. A fungal infection of the toenail was also noted to be present.

As the two examination reports are based on in-person examinations, the Veteran's account of his symptoms and a review of the claims file, the Board finds they are entitled to significant probative weight with respect to the severity of the left hallux disability at the time of the examinations. Nieves-Rodriguez, 22 Vet. App. 295. VA treatment records associated with the claims file are silent for any evaluations of the severity of the left hallux disability at any point during the period on appeal. 

The Veteran is currently assigned a 10 percent rating for a left hallux disability, which contemplates the reported pain, tenderness, aching, throbbing, slight interference with weight bearing, slight interference with walking and standing, and malformed or infected toenails. An increased rating in excess of 10 percent is not warranted in this case. The medical evidence all reflects only slight or moderate interference with weight-bearing, standing or walking. The Veteran himself during his hearing indicated that he only had a little trouble with weight bearing, with some aggravation after too much walking. The Veteran's pain, tenderness, aching or other subjective symptomatology is at no point described by the Veteran or the medical examiners as moderately severe or severe. 

In short, there is no evidence of record indicating that the Veteran's left hallux disability is moderately severe or results in a moderately severe impairment. As such, the Board finds that the Veteran's overall disability picture does not more nearly approximate the level of severity contemplated by a 20 percent rating for a moderately severe foot injury, and therefore an increased rating in excess of 10 percent is denied. 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5284.

In evaluating the Veteran's current level of disability, functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The Veteran has complained of pain on use, aching, throbbing, sensitivity to cold, tenderness and limitations on standing, weight-bearing and walking, all of which he is competent to report. Jandreau, 492 F.3d 1372. However, both VA examiners noted these symptoms in their examination reports and considered them in their assessments of the overall severity of the disability. Further, the Veteran's subjective complaints were directly considered by the RO when assigning the current 10 percent rating for functional limitation resulting from pain on use, tenderness and other factors. As such, the Veteran's subjective complaints are fully contemplated by the currently assigned 10 percent rating for a moderate foot injury. DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case. There is no evidence that the Veteran has been diagnosed with any other specific foot disability, including pes planus, claw foot or malunion or nonunion of the tarsal or metatarsal bones. 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5278, 5283. The medical evidence of record shows that the Veteran has not lost the use of his foot or toes. 38 C.F.R. § 4.71a, Diagnostic Codes 5166-5167, 5171. There is no evidence of any nerve involvement of the lower extremity. 38 C.F.R. § 4.124a, Diagnostic Codes 8520-8530, 862 -8630, 8720-8730. Finally, which the Veteran has reported that he sustained a laceration at the time of his in-service foot injury, there is no evidence of painful or unstable scars or nonlinear scars. 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against an initial rating in excess of 10 percent for the Veteran's service-connected left hallux disability. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.




B. Bilateral Hearing Loss Disability

Assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed. Lendenmann v. Principi, 3 Vet. App. 345 (1992). An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. 38 C.F.R. § 4.85. 

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination. See 38 C.F.R. § 4.85.
"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four. This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa. 38 C.F.R. § 4.85(d).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns). The Roman numeral designation is located at the point where the row and column intersect. 38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average. Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86. 38 C.F.R. § 4.85(c).

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear. The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing. The percentage evaluation is located at the point where the row and the column intersect. 38 C.F.R. § 4.85(e).

Special provisions apply in instances of exceptional hearing loss. See 38 C.F.R. § 4.86. When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are all 55 decibels or more, the adjudicator must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in the higher numeral. 38 C.F.R. § 4.86(a). 

Also, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral. Each ear is evaluated separately. 38 C.F.R. § 4.86(b).

The Veteran is currently assigned a noncompensable rating prior to July 12, 2014 and a rating of 20 percent from July 12, 2014 forward for his bilateral hearing loss. The Board will first address the period prior to Jul 12, 2014, followed by the period from July 12, 2014 forward. 

Prior to July 12, 2014, the Veteran was provided with a VA audiological examination in July 2011. The results of that audiological examination, as measured by a puretone audiometry test, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
55
60
55
LEFT
45
40
55
60
55

Based on these results, the average puretone threshold was 53.75 decibels for the right ear and 52.50 decibels for the left ear. See 38 C.F.R. § 4.85(d). Speech recognition was 92 percent bilaterally, as measured by the Maryland CNC test. Applying these values to Table VI, the result is a Level I Roman numeral designation for each ear. As to functional impairment, the Veteran reported difficulty hearing when in groups and with background noise. VA treatment records during this period do not contain any further objective audiometric testing.

Based on the evidence outlined above, when the Level I designations for the prior to July 12, 2014 are mechanically applied to Table VII, the result is a noncompensable rating. 38 C.F.R. § 4.85; Lendenmann, 3 Vet. App. 345. None of the results reported in the audiological evaluation prior to July 12, 2014 meet the requirements for evaluation based on an exceptional pattern of impairment during this period. See 38 C.F.R. § 4.86(a)-(b).

The Board notes that during this period the Veteran contended that his hearing was worse than the assigned noncompensable rating, and that he submitted two buddy statements in July 2011 testifying to the fact that he has been hard of hearing for a long period of time. He further stated during his July 2012 hearing that he has to turn up the TV very loud, has trouble hearing high pitched noises and has to constantly wear hearing aids. 

However, as indicated above, rating a hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies. Here, the objective medical evidence of record during the period prior to July 12, 2014 consists of the July 2011 VA audiological examination, which shows that the Veteran's hearing loss during this period did not rise to the level of a compensable rating. 38 C.F.R. § 4.85. For these reasons, the Veteran's claim for an initial compensable rating prior to July 12, 2014 for bilateral hearing loss is denied.

Turning to the period from July 12, 2014 forward, the Veteran was provided with a VA audiological examination in July 2014. The results of that examination, as measured by a puretone audiometry test, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
55
75
70
65
LEFT
60
55
75
65
65

Based on these results, the average puretone threshold was 66.25 decibels for the right ear and 65 decibels for the left ear. See 38 C.F.R. § 4.85(d). Speech recognition was 96 percent bilaterally, as measured by the Maryland CNC test. As to functional impairment, the July 2014 examiner also noted difficulty hearing in groups and with background noise. Applying these values to Table VI, the result is a Level II Roman numeral designation for each ear. 

However, based on these results the Veteran displayed an exceptional pattern of hearing loss during this period. 38 C.F.R. § 4.86(a). As such, the Veteran's Roman numeral designations for this period can be alternatively derived from Table VIa. Id. Applying the July 2014 audiometric results to Table VIa, the result is a Level V Roman numeral designation for each ear. As these are higher than the Level II designations derived from Table VI, the designations from Table VIa will be used to determine the disability rating for the period from July 12, 2014 forward. Id. 

VA treatment records throughout this period reflect on-going audiological treatment, with complaints of decreased hearing acuity, and common hearing aid maintenance appointments. However, no further objective audiometric testing results are of record.

When the Level V designations derived from Table VIa are mechanically applied to Table VII, the result is a 20 percent rating for the period from July 12, 2014 forward. 38 C.F.R. § 4.85; Lendenmann, 3 Vet. App. 345. 

The Board has considered the Veteran's lay statements, in which he generally contends that his hearing is worse than currently rated and that he has difficulty hearing with background noise and in groups. However, as indicated above, rating a hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies. Here, the objective medical evidence of record consists of the July 2014 VA audiological examination, which indicates that the Veteran's hearing loss does not rise to the level of a 30 percent rating. See 38 C.F.R. § 4.85. For these reasons, the Veteran's claim for an initial rating in excess of 20 percent from July 12, 2014 forward for bilateral hearing loss is denied.

All potentially applicable codes have been considered, and there is no basis to assign an evaluation in excess of the currently assigned ratings for the Veteran's bilateral hearing loss. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Additionally, further staged ratings are not warranted, as any further increases in severity were not sufficient for a higher rating for the reasons discussed above. See Fenderson, 12 Vet. App. at 126-27.

III. Extraschedular Considerations

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

A. Left Hallux Disability

Neither the first nor the second Thun element is satisfied here. The Veteran's left hallux disability is manifested by pain, tenderness, sensitivity to cold, aching, throbbing, and . These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the rating schedule for foot disabilities. See 38 C.F.R. § 4.71a, Diagnostic Code 5284. 

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37. For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, as the rating assigned under Diagnostic Code 5284 is based on the overall severity of the disability resulting from all of the noted symptoms. Thus, the assigned rating of 10 percent for a moderate foot injury fully contemplates the effects of the Veteran's noted symptomatology. In short, there is nothing exceptional or unusual about the Veteran's left hallux disability because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration is not warranted.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present. In particular, the Veteran does not contend, and the evidence of record does not suggest, that his left hallux disability has caused marked absence from work or has resulted in any hospitalizations. 38 C.F.R. § 3.321(b)(1). Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

B. Bilateral Hearing Loss Disability

Neither the first nor second Thun element is satisfied here. The Veteran's service-connected bilateral hearing loss disability is manifested by signs and symptoms such as decreased hearing acuity, difficulty hearing in groups and with background noise, difficulty hearing high pitched noises, and having to turn up the TV. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the evaluation of hearing impairment. 38 C.F.R. §§ 4.85, 4.86(a). The rating schedule contemplates varying levels of hearing loss, as well as exceptional patterns of hearing loss. See id.

Given the variety of ways in which the rating schedule contemplates hearing impairment, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. There is nothing exceptional or unusual about the Veteran's bilateral hearing loss because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present. In particular, the Veteran does not contend, and the evidence of record does not suggest, that his bilateral hearing loss disability has caused marked absence from work or has resulted in any hospitalizations. Therefore, the Veteran's service-connected bilateral hearing loss disability does not result in marked interference with employment or frequent periods of hospitalization. 38 C.F.R. § 3.321(b)(1). Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

C. Johnson v. McDonald

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service connected for a left hallux disability and a bilateral hearing loss disability. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's left hallux disability or bilateral hearing loss combine or interact with one another in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial rating in excess of 10 percent for a left hallux disability is denied.

Entitlement to an initial compensable rating prior to July 12, 2014 for a bilateral hearing loss disability is denied.

Entitlement to an initial rating in excess of 20 percent from July 12, 2014 forward for a bilateral hearing loss disability is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


